DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seitel et al. (Computer-assisted trajectory planning for percutaneous needle insertions, Med. Phys. 38 (6), June 2011), (hereinafter “Seitel”).
Regarding the claim 2, Seitel teaches a puncture support device (“Computed tomography (CT) guided minimally invasive interventions such as biopsies or ablation therapies often involve insertion of a needle-shaped instrument into the target organ” abst), comprising: 
processing circuitry (“central processing unit (CPU)” pg. 3249, left col; “automatic planning was performed on all ten data sets using a desktop computer” pg. 3253 left col. 1st par.) configured to 

set a puncture target in the volume data (see pg. 3248, II.A. Determination of insertion zones; pg. 2349, II.A.2. Safety margin around target constraint, Figs. 2a, 3ab, fig. 10); 
set puncturable regions on a body surface image extending from a body surface to the puncture target in the volume data (see “FIG. 7 [re[produced below]. Color-coded insertion zones for differently weighted combinations”; also see re-produced fig. 6 below; “the determination of the insertion zone. All points of the skin that are visible from the target point are marked as possible insertion points.” See pg. 3249-3250 for section of II.A. Occlusion constraint; and Fig. 2a and fig. 10); 

    PNG
    media_image1.png
    297
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    925
    media_image2.png
    Greyscale

extract a puncture route from each of the puncturable regions on the body surface image to the puncture target (see re-produced fig. 9 below for Different types of trajectory selection assistance; “Given the insertion zones, there are now many candidates for an insertion point of the trajectory. To decide on the ﬁnal path, the control is returned to the radiologist who chooses the one he personally rates best.” pg. 3251, II.C. Semiautomatic selection of a trajectory; Fig. 10, see path list, Fig. 12); 

    PNG
    media_image3.png
    256
    931
    media_image3.png
    Greyscale

calculate a safety degree of each of the puncture routes (“determined insertion zones are rated by three different soft constraints deﬁned by a corresponding cost function, each representing one clinically relevant parameter [Fig. (6)]” pg. 3250, II.B. Rating of insertion zones (soft constraints), Figs. 1,3, 7, 9, 11, 12); 

set a candidate region of a puncture insertion point for puncturing the puncture target in a puncturable region belonging to a predetermined group of the groups (“Given the insertion zones, there are now many candidates for an insertion point of the trajectory” pg. 3251 see section of II.C. Semiautomatic selection of a trajectory, also see Figs. 1, 3, 7, 9, 11, 12 and the associated sections); and 
display the candidate region on a display (“FIG. 7. Color-coded insertion zones for differently weighted combinations of the soft constraints based on the same combination of hard constraints.” pg. 3252; Figs. 1, 3, 7, 9, 11, 12 and the associated sections), 
wherein the processing circuitry is further configured to calculate the safety degrees of the puncture routes for each protection target to be protected (“determined insertion zones are rated by three different soft constraints deﬁned by a corresponding cost function, each representing one clinically relevant parameter [Fig. (6)]” pg. 3250, II.B. Rating of insertion zones (soft constraints), Figs. 1, 7, 9, 11, 12), based on a distance between each of the puncture routes and the protection target, and on a coefficient determined for each protection target (“The quality of the trajectories [puncture routes] that are allowed according to the hard constraints is then rated by so-called soft constraints that represent clinically relevant parameters such as the distance to critical structures. Several soft constraints can be combined using a weighted sum [coefficient i.e. individual weighting factors] in order to obtain an overall rating of a given trajectory.” pg. 3247, right col.; also see pg. 3250-3251, II.B.1. Distance to critical structures constraint).

Regarding the claim 3, Seitel teaches the processing circuitry is configured to set each of the puncturable regions on the body surface image from a puncture needle reachable range with a puncturable depth of a puncture needle to be used being a radius around the puncture target in the volume data (see re-produced fig. 4 below and the associated sections; also see pg. 2349, II.A.2. Safety margin around target constraint, pg. 2350, II.A.4. Needle length constraint).

    PNG
    media_image4.png
    249
    949
    media_image4.png
    Greyscale


Regarding the claim 4, Seitel teaches that the processing circuitry is further configured to set a protection target, i.e. “Critical Structures” indicating a region to be protected to a region in the puncture needle reachable range, e.g. Distance to critical structures constraint (pg. 3250, II.B.1. Distance to critical structures constraint), 
Regarding the claim 5, Seitel teaches the processing circuitry is further configured to set a non-puncturable region impossible to be punctured in a region of the puncture needle reachable range (3249, II.A.1. Occlusion constraint), wherein, with the non-puncturable region being set in the region in the puncture needle reachable range, 
extract, when the non-puncturable region is set in the region of the puncture needle reachable range, a puncture route from each of the puncturable regions on the body surface image to the puncture target, based on a region of a second puncture needle reachable range in which the non-puncturable region is removed from the region of the puncture needle reachable range (3249, Fig. 2a), and 
calculate the safety degree of the puncture route, i.e. hard constraints are first applied and soft constraints corresponding to safety are applied second (See Fig. 11, Occlusion & Subsequent Results from Soft constraints of Fig. 1).
Regarding the claim 6, Seitel teaches calculate the safety degree based on a positional relationship between a puncture route and the protection target (pg. 3250, 
Regarding the claim 7, Seitel teaches display a candidate region of the puncture insertion point based on at least either an area of each of the puncturable regions and a distance of the puncture route with a center of gravity of each of the puncturable regions belonging to the predetermined group being the puncture insertion point (pg. 3250, II.A.5. RFA-umbrella constraint).
Regarding the claim 8, Seitel teaches accept an input of a virtual puncture insertion point for virtual puncture in the candidate region of the displayed puncture insertion point (see e.g. Fig. 10, GUI); and 
display, when the input of the virtual puncture insertion point is accepted, puncture support information associated with the virtual puncture insertion point on the display (see e.g. Fig. 10, GUI viewer).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitel in view of Hoshino et al. (US20020058868, May 16, 2002), (hereinafter “Hoshino”).
Regarding the claim 9, Seitel teaches all the limitation of the claimed invention except for explicitly disclosing a projector configured to project, on a subject, each of the puncturable region on the body surface image, wherein the processing circuitry is further configured to use the projector to project the candidate region of the puncture insertion point on the body surface of the subject.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the input of Seitel to include the projectors that project the candidate region on the patient of Hoshino. The motivation to modify Seitel in view of Hoshino would have been to allow the user to intuitively and easily confirm correspondence between the imaged insertion point and the surgical insertion point. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERKAN AKAR/           Primary Examiner, Art Unit 3793